In an action, inter alia, for a judgment declaring the obligations of the parties pursuant to a certain undertaking agreement, the defendant Orix Credit Alliance, Inc., appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Rudolph, J.), dated November 29, 2000, as failed to award it interest from May 14, 1998.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
It is well settled that a surety’s obligation is strictly construed and cannot be extended beyond the plain language of the contract (see, Becker v Faber, 280 NY 146, 149; Mid-State Precast Sys. v Corbetta Constr. Co., 202 AD2d 702; Mendel-Mesick-Cohen-Architects v Peerless Ins. Co., 74 AD2d 712). Since the undertaking in this case did not obligate the plaintiff surety to pay interest which accrued prior to its default, the Supreme Court properly determined that the appellant was not entitled to such interest from the plaintiff (cf., Mid-State Precast Sys. v Corbetta Constr. Co., supra; U.S. Capital Ins. Co. v Buffalo & Erie County Regional Dev. Corp., 177 AD2d 949). Goldstein, J.P., McGinity, H. Miller and Townes, JJ., concur.